Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-14-00521-CV

                               MEDINA INTERESTS, LTD.,
                                      Appellant

                                              v.

                                 William Paul TRIAL, et al.,
                                         Appellees

                 From the 218th Judicial District Court, Karnes County, Texas
                             Trial Court No. 13-04-00098-CVK
                           Honorable Stella Saxon, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

      In accordance with this court’s opinion of this date, the trial court’s Order Granting
Defendants’ Motion for Summary Judgment and the trial court’s Order Denying Plaintiffs’ Cross-
Motion for Partial Summary Judgment are AFFIRMED.

       It is ORDERED that appellees recover their costs of appeal from appellant.

       SIGNED June 24, 2015.


                                               _____________________________
                                               Sandee Bryan Marion, Chief Justice